BANCO DE GALICIA Y BUENOS AIRES S.A. Autonomous City of Buenos Aires, September 8th 2011 To the: Comisión Nacional de Valores (Argentine Securities Exchange Commission) Ref.: Tarjetas del Mar S.A. relevant information Dear Sirs, In my capacity as the Market Relations Alternative Representative for Banco de Galicia y Buenos Aires Sociedad Anónima (the "Bank"), I am writing in order to inform you that on September 7th, 2011, the shareholders of Tarjetas del Mar S.A. held an Extraordinary Shareholders’ Meeting at which it was resolved to spin-off a portion of Tarjetas del Mar S.A. without dissolving any portion thereof.A portion of the shareholders’ equity of Tarjetas del Mar S.A. will be allocated to the newly formed company named Tarjeta Mira S.A. As a result of such spin-off, the Bank’s stake in Tarjetas del Mar S.A. will increase from 62.66% to 98.00%. The Bank will not be a shareholder in Tarjeta Mira S.A. Yours faithfully, Elizabeth Duca Market Relations Alternative Representative Banco de Galicia y Buenos Aires S.A.
